Name: Commission Regulation (EEC) No 2224/80 of 22 August 1980 amending Regulation (EEC) No 2972/79 laying down detailed rules for the application of the import arrangements provided for by Regulations (EEC) No 2957/79 and (EEC) No 2958/79 in the beef and veal sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 8 . 80 Official Journal of the European Communities No L 222/5 COMMISSION REGULATION (EEC) No 2224/80 of 22 August 1980 amending Regulation (EEC) No 2972/79 laying down detailed rules for the appli ­ cation of the import arrangements provided for by Regulations (EEC) No 2957/79 and (EEC) No 2958/79 in the beef and veal sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2957/79 of 20 December 1979 opening a Community tariff quota for high-quality fresh, chilled or frozen beef and veal , falling within subheadings 02.01 A II a) and 02.01 A II b) of the Common Customs Tariff ('), and in particular Article 2 thereof, Having regard to Council Regulation (EEC) No 2958/79 of 20 December 1979 opening a Community tariff quota for frozen buffalo meat, falling within subheading 02.01 A II b) 4 bb) 33 of the Common Customs Tariff (2), and in particular Article 2 thereof, Whereas a number of third countries exporting high ­ quality beef have asked the Commission to be allowed to use up part of their quotas with bone-in meat ; whereas this request should be accepted ; whereas it is therefore necessary to amend Commission Regulation (EEC) No 2972/79 (3) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : Article 1 Article 1 ( 1 ) (b) of Regulation (EEC) No 2972/79 shall read as follows : '(b) 5 000 tonnes product weight of fresh, chilled or frozen meat, falling within subheadings 02.01 A II a) 4 or 02.01 A II b) 4 of the Common Customs Tariff and answering the following definition : Selected cuts of fresh, chilled or frozen beef derived from bovine animals which do not have more than four permanent incisor teeth, the carcases of which have a dressed weight of not more than 327 kg (720 lbs), a compact appearance with a good eye of meat of light and uniform colour, and adequate but not excessive fat cover. The meat shall be certified "high-quality beef EEC".' Article 2 This Regulation shall enter into force on 1 September 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 August 1980 . For the Commission Finn GUNDELACH Vice-President ( ») OJ No L 336, 29 . 12 . 1979 , p. 5 . (2) OJ No L 336, 29 . 12 . 1979, p . 6 . (J ) OJ No L 336, 29 . 12. 1979, p . 37.